Citation Nr: 1434319	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-12 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from February 1981 to April 1981 and December 1983 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


FINDING OF FACT

The Veteran's irritable bowel syndrome has not been manifested by moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for irritable bowel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114, and Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the initial rating assigned for her irritable bowel syndrome following the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 
However, VA's duty to assist in the development of the claim is not abrogated by granting service connection.  VA has obtained the Veteran's service and relevant post-service medical treatment records.  The Veteran was also afforded VA examinations in June 2009 and December 2011.  The VA examinations are sufficient, as the examiners considered the Veteran's medical history and provided sufficient detail to enable the Board to make a fully informed evaluation.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claim at this time. 

II.  Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's irritable bowel syndrome (IBS) has been assigned a noncompensable disability rating under Diagnostic Code 7319.  The Veteran contends that her IBS is more severe than contemplated by this rating.  Although the Veteran submitted treatment records dated prior to the effective date, the severity of the Veteran's condition is determined by evaluating the Veteran's symptomatology since the service connection effective date, in this case since May 1, 2008.  

Under Diagnostic Code 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation, the highest schedular rating available, is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The Board finds that the evidence of record does not show that the Veteran's IBS manifests in symptoms of the severity contemplated by a compensable disability rating under Diagnostic Code 7319.  The Board finds that the symptoms shown by the evidence, including the Veteran's description of symptoms and the information presented in two VA examination reports do not show "moderate" irritable colon syndrome with "frequent episodes of bowel disturbance with abdominal distress."  

During a June 2009 VA examination, the Veteran reported a history of IBS in 1984, which improved after treatment.  The Veteran reported using Phillips Colon Health Probiotic and Metamucil or Citrucel.  On examination, the Veteran's abdomen was soft, non-tender without masses, organomegaly or hernia.  The examiner diagnosed the Veteran with IBS, well-controlled with medication. 

In February 2010, VA treatment records note that the Veteran felt that her IBS symptoms were getting worse.  The Veteran reported using over-the-counter medications and complained of foul-smelling flatus.  The doctor diagnosed the Veteran with IBS and prescribed Metamucil twice a day.  In August 2010, the Veteran reported that she cannot tolerate Metamucil twice a day, but that she is taking it once a day.  

In her October 2009 statement, the Veteran reported that her symptoms have improved, but that she has constipation, bloating and food intolerance daily.  The Veteran also reported that she had periods of nausea and vomiting with bowel function in the past, but that her symptoms have improved.  

In her April 2011 statement, the Veteran reported: "[m]y abdominal distress is more moderate rather than a mild condition that I have to deal with daily, not knowing when, here and how often it will flare-up, how it will affect me, which can be vomiting and/or several bowel movements at once.  I have more of the abdominal pain associated with chronic constipation rather than diarrhea."

During the December 2011 VA examination, the Veteran reported having daily abdominal distention, constipation one to times a week, and diarrhea with vomiting and nausea about once a month.  The Veteran did not have weight loss or malnutrition attributable to her irritable bowel syndrome.  The examiner found that the Veteran has occasional episodes of bowel disturbance with abdominal distress, noting that the Veteran has attacks about once a month.  The examiner also found that the Veteran's irritable bowel syndrome did not impact her ability to work.  

The pertinent evidence, including the Veteran's characterization of symptoms, essentially describes disability of the severity contemplated by the assigned noncompensable disability rating: mild irritable colon syndrome with occasional episodes of bowel disturbance with abdominal distress.  The Board acknowledges that the Veteran reported that she believes she has moderate IBS.  The Veteran is competent to report her symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  She is not, however, competent to identify a specific level of disability of her IBS according to the appropriate rating criteria.  That involves specialized knowledge or training that the Veteran has not been shown to possess.  Here, the December 2011 VA examiner reviewed the Veteran's file, completed an interview and examination, and found that the Veteran's symptoms most closely approximate occasional episodes of bowel disturbance with abdominal distress.
  
In sum, the Board finds that the Veteran's symptoms most nearly approximate the criteria for a noncompensable disability rating, and do not more nearly approximate the criteria for any higher disability rating.

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's IBS were manifested by complaints of diarrhea, constipation, vomiting, nausea, and bloating.  These complaints are specifically contemplated in the rating criteria discussed herein.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the evidence of record does not suggest that the Veteran's irritable bowel syndrome prevent her from working.  Further consideration of TDIU is not warranted. 

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for irritable bowel syndrome is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


